t c memo united_states tax_court samuel a cole petitioner v commissioner of internal revenue respondent docket no filed date samuel a cole pro_se beth a nunnink for respondent memorandum findings_of_fact and opinion cohen judge respondent determined a deficiency of dollar_figure in petitioner’s federal_income_tax for and an addition_to_tax of dollar_figure under sec_6651 after concessions by respondent the issues for decision are whether petitioner was a statutory_employee in under sec_3121 whether petitioner is entitled to deduct additional expenses in whether petitioner is liable for the 10-percent additional tax on his individual_retirement_account ira distribution under sec_72 and whether petitioner received dollar_figure of interest from the commonwealth of virginia in unless otherwise indicated all section references are to the internal_revenue_code in effect for the year in issue and all rule references are to the tax_court rules_of_practice and procedure findings_of_fact some of the facts have been stipulated and the stipulated facts are incorporated in our findings by this reference petitioner resided in knoxville tennessee at the time that he filed his petition petitioner was employed as a computer_software consultant by metamor enterprise solutions inc metamor until his position was eliminated and he was discharged on date while working for metamor petitioner traveled from his home to temporary client sites to make sales presentations to businesses regarding computer_software prepare proposals for implementation of the software for the business and if it was purchased implement the computer_software at times petitioner’s job with metamor entailed traveling long distances to these client sites all travel or other expenses were subject_to approval by metamor in the letter discharging petitioner metamor informed him that he would be reimbursed for any outstanding salary and vacation pay that had accrued as well as any reasonable business_expenses incurred on behalf of the company prior to his last day of employment additionally petitioner was informed that his medical benefits would continue until date while at metamor in petitioner received dollar_figure in wages income and payroll_taxes were withheld from these wages between august and date petitioner worked as a temporary employee paid at an hourly rate of dollar_figure for robert half international inc robert half robert half provided temporary employees to companies robert half would contact petitioner to inform him of a client with a project that would require someone with computer skills to complete those projects tended to be making presentations and implementing software once the project was completed petitioner was available for a different project through robert half petitioner was required to have his time sheet signed by the client and sent to robert half each week for payment while working for robert half in petitioner earned dollar_figure in wages income and payroll_taxes were withheld from these wages because of the frequency of his travels during employment petitioner leased a cadillac escalade suv on date for dollar_figure a month for months between date and date petitioner paid dollar_figure for insurance on the suv while unemployed from march through date petitioner continued to make lease payments on the suv and between march and date petitioner paid dollar_figure for insurance on the suv on or about date petitioner requested a distribution of dollar_figure from his ira funds with the oppenheimer trust co oppenheimer on or about date petitioner requested an additional distribution of dollar_figure oppenheimer issued forms 1099-r distributions from pensions annuities retirement or profit-sharing_plans iras insurance contracts etc to petitioner showing distributions in totaling dollar_figure petitioner wa sec_47 years old at the time of the distributions petitioner purchased a house in alexandria virginia in and refinanced it in petitioner received interest of dollar_figure from the virginia department of taxation in petitioner electronically filed a form_1040 u s individual_income_tax_return for reporting his status as married_filing_separately on schedule c profit or loss from business attached to his tax_return petitioner claimed to be a statutory_employee and reported income of dollar_figure and expenses of dollar_figure for a profit of dollar_figure on his return petitioner included the dollar_figure distribution of ira funds but he did not include the 10-percent additional tax on the early distribution petitioner also included unemployment_compensation of dollar_figure and deductions as claimed on schedule a itemized_deductions of dollar_figure he did not report any interest_income or state tax refunds on his return the forms w-2 wage and tax statement issued by metamor and robert half did not have the statutory_employee box checked however petitioner claimed to be a statutory_employee when completing form_w-2 information for his electronically filed form_1040 for the internal_revenue_service irs sent a statutory_notice_of_deficiency to petitioner on date in the notice the irs disallowed petitioner’s claim to be a statutory_employee and transferred his wage income from the schedule c to form_1040 and disallowed the expenses claimed against that income the notice explained since your employer did not indicate on form_w-2 that you were a statutory_employee we disallowed the expenses you claimed against that income on schedule c or schedule c-ez if you are not a statutory_employee you must include the income as wages on your tax_return additionally the notice applied a 10-percent additional tax of dollar_figure to petitioner’s distribution from his ira funds because according to the notice_of_deficiency he did not roll over the distribution into another qualified_retirement_plan he was not disabled or he was not at least years old at the time of the distribution the notice also added the dollar_figure of interest received from the commonwealth of virginia to petitioner’s income statutory_employee opinion statutory employees may report their compensation less related expenses as business income on schedule c and thus may avoid limitations on deduction of employee business_expenses and other itemized_deductions reportable on schedule a of individual income_tax returns see prouty v commissioner tcmemo_2002_ hathaway v commissioner tcmemo_1996_389 an individual is a statutory_employee under sec_3121 only if such individual is not a common_law_employee under sec_3121 117_tc_263 whether an individual is a common_law_employee under sec_3121 is a question of fact see 503_us_318 89_tc_225 affd 862_f2d_751 9th cir 64_tc_974 sec_3121 provides sec_3121 employee --for purposes of this chapter the term employee means-- any officer of a corporation or any individual who under the usual common_law rules applicable in determining the employer-employee relationship has the status of an employee or any individual other than an individual who is an employee under paragraph or who performs services for remuneration for any person-- d as a traveling or city salesman other than as an agent-driver or commission- driver engaged upon a full-time basis in the solicitation on behalf of and the transmission to his principal except for side-line sales activities on behalf of some other person of orders from wholesalers retailers contractors or operators of hotels restaurants or other similar establishments for merchandise for resale or supplies for use in their business operations if the contract_of_service contemplates that substantially_all of such services are to be performed personally by such individual except that an individual shall not be included in the term employee under the provisions of this paragraph if such individual has a substantial investment in facilities used in connection with the performance of such services other than in facilities for transportation petitioner argues that he is a statutory_employee under the definition in sec_3121 he summarized in his testimony that he was actually selling computer_software and it was used for the operation of the businesses to which he was making the sales presentation petitioner’s employment does not fit the specific categories of exceptions listed in sec_3121 the evidence shows that petitioner was a common_law_employee under sec_3121 some of the relevant factors used to decide whether an individual is a common_law_employee are the degree of control exercised by the principal over the details of the individual’s work the individual's investment in facilities the individual's opportunity for profit or loss permanency of the relationship between the parties the principal's right of discharge whether the work performed is an integral part of the principal's business what relationship the parties believe they are creating and the provision of employee_benefits see nationwide mut ins co v darden supra pincite nlrb v united ins co of am 390_us_254 simpson v commissioner supra pincite hathaway v commissioner supra see also sec_31 d - c employment_tax regs no one factor is determinative instead all of the facts and circumstances of the relationship must be weighed nationwide mut ins co v darden supra pincite nlrb v united ins co of am supra pincite ewens miller inc v commissioner supra pincite hathaway v commissioner supra the factors should not be weighted equally but should be weighted according to their significance in the particular case see del monico v commissioner tcmemo_2004_92 the degree of control exercised by the principal over the details of the individual’s work is one of the most important factors in determining whether a common_law employment relationship exists 538_us_440 104_tc_140 see also hathaway v commissioner supra all that is necessary is that the principal have the right to control the details of the individual’s work ewens miller inc v commissioner supra petitioner while working for metamor and robert half was directed to the clients was told where he needed to go and was told what needed to be done petitioner was not allowed to travel to clients’ sites or incur any expenses without metamor’s permission while at robert half petitioner was required to turn in time sheets signed by the client stating that the work had been done satisfactorily metamor and robert half both had the right to and did exercise a considerable degree of control_over the details of petitioner’s work though petitioner testified that he worked from home he has not presented any evidence that he made any expenditures to establish a home_office qualifying under sec_280a or any other investment in business facilities see lewis v commissioner tcmemo_1993_635 while working for metamor petitioner received a salary and was reimbursed for his traveling and for approved expenses robert half paid petitioner an hourly rate that never changed in the time that he was there the evidence shows no potential for risk of loss or opportunity for profit to petitioner petitioner’s position at metamor was terminable at will and he was in fact discharged petitioner’s position at robert half was temporary there was no permanency of either relationship petitioner was a connection between the principal and the client at both metamor and robert half the work performed by petitioner was within the scope of the principal’s business metamor was in the business of computer_software and petitioner made the sales presentations and proposals to implement the software robert half was in the business of providing temporary employees to businesses and petitioner was a temporary employee for computer businesses while at robert half therefore petitioner was an integral part of each of the businesses it is apparent that petitioner’s employers considered him a common_law_employee the statutory_employee box on the forms w-2 provided by metamor and by robert half was not checked additionally metamor and robert half withheld income_tax and applicable payroll_taxes and did not issue forms to petitioner metamor’s letter terminating petitioner referred to vacation and medical benefits and right to reimbursement for approved expenses none of the relevant factors discussed above supports petitioner’s position considering all of the facts and circumstances we conclude that petitioner was a common_law_employee of both metamor and robert half under sec_3121 and was not a statutory_employee under sec_3121 see 117_tc_263 therefore petitioner is not entitled to report his income and expenses on schedule c additional expenses a common_law_employee may report business_expenses on schedule a subject_to the limitations under sec_67 see lickiss v commissioner tcmemo_1994_103 an individual performing services as an employee may deduct expenses_incurred in the performance of those services as miscellaneous_itemized_deductions on schedule a only to the extent such expenses exceed percent of the individual's adjusted_gross_income sec_63 d a and b the burden of showing a right to a claimed deduction rests with the taxpayer 503_us_79 see also banker v commissioner tcmemo_1999_351 the taxpayer must establish that the expenses deducted are ordinary and necessary and must maintain records sufficient to substantiate the amounts of the deductions claimed sec_6001 sec_1_6001-1 income_tax regs if the taxpayer does not retain the required records the burden_of_proof does not shift to respondent sec_7491 and b petitioner claimed deductions for advertising expenses bad_debt expenses car and truck expenses mortgage interest repairs and maintenance_expenses and supplies expenses on his schedule c in petitioner provided no substantiation for any advertising bad_debt repairs and maintenance or supplies expenses therefore petitioner is not allowed to deduct any of these claimed expenses on his schedule a for petitioner deducted mortgage interest of dollar_figure on his schedule a for and an additional_amount on schedule c respondent received information returns for petitioner showing total mortgage interest_paid of dollar_figure and allowed that amount on petitioner’s schedule a petitioner did not provide any evidence showing that the deductible amount should be greater than that allowed by respondent petitioner claimed expenses of dollar_figure for his suv because passenger automobiles are listed_property under sec_280f a deduction for automobile expenses requires additional substantiation sec_274 a taxpayer must substantiate by adequate_records or by sufficient evidence corroborating the taxpayer’s own statement the amount of such expense the time and place of travel and the business_purpose of the expense id see also sec_1_274-5t temporary income_tax regs fed reg date though petitioner provided substantiation of his monthly lease and insurance payments due on the suv he did not substantiate the business use of the suv petitioner takes the improbable position that all of his use of the vehicle was business he did not provide substantiation of times or dates of business use or mileage on the suv for business use because of his failure to provide any records of use petitioner may not deduct the vehicle expenses in 10-percent additional tax sec_72 provides for a 10-percent additional tax on early distributions from a qualified_retirement_plan for the taxable_year in which such amount is received petitioner does not dispute that he received an early distribution from a qualified_retirement_plan in the 10-percent additional tax however does not apply to certain distributions sec_72 sets forth specific exceptions those exceptions include but are not limited to distributions made on or after the date on which the employee attains age distributions made to the employee to the extent such distributions do not exceed amounts paid for medical_care distributions to unemployed individuals for health insurance premiums and distributions from certain plans for first home purchases sec_72 sec_72 sec_72 sec_72 sec_72 petitioner seeks relief from the 10-percent additional tax on his ira distribution based on hardship medical_expenses payment of health insurance premiums and a first home purchase there is no exception under sec_72 for financial hardship see 111_tc_250 gallagher v commissioner tcmemo_2001_34 deal v commissioner tcmemo_1999_352 petitioner argues that he falls within the exception for distributions made for medical_expenses under sec_72 because he was responsible for the health expenses of his minor dependent and spouse during his period of unemployment no medical_expenses were claimed on petitioner’s form_1040 and he did not file jointly with his spouse petitioner testified that though there were medical and dental expenses he could not lay hands on those records because petitioner did not produce any records or other evidence showing medical_expenses incurred in for himself or his dependent he has not shown that the exception applies petitioner argues that he falls within the exception for distributions made to unemployed individuals for health insurance premiums under sec_72 because he was unemployed for weeks during and solicited for individual_health_insurance and was quoted health insurance premium sic over dollar_figure per month for a family plan to include his spouse and minor dependent_child however petitioner has not produced any evidence showing that he paid health insurance premiums during that time therefore this exception does not apply to petitioner finally petitioner argues that he falls within the exception for distributions made for qualified first-time home buyers under sec_72 qualified_first-time_homebuyer_distribution is any payment received by an individual to the extent that the distribution is used by the individual within days to pay qualified_acquisition_costs with respect to a principal_residence of a first-time home buyer sec_72 qualified_acquisition_costs are costs of acquiring constructing or reconstructing a residence sec_72 a first-time home buyer is an individual who had no present ownership_interest in a principal_residence during the 2-year period ending on the date_of_acquisition of the principal_residence sec_72 the date_of_acquisition is the date into which a binding contract was entered or when construction or reconstruction of such a residence was commenced sec_72 petitioner purchased his home in and refinanced it in petitioner had a present ownership_interest in his home during the 2-year period prior to petitioner did not acquire construct or reconstruct a home in therefore this exception does not apply to petitioner thus the ira distribution received by petitioner is subject_to the 10-percent additional tax under sec_72 interest_income gross_income means all income from whatever source derived sec_61 under sec_61 interest is includable in gross_income petitioner does not dispute that he received dollar_figure of interest_income in petitioner did not report any amounts received from the virginia department of taxation on hi sec_2001 federal_income_tax return and therefore is liable for the deficiency caused by his failure to report the interest to reflect the foregoing decision will be entered under rule
